Citation Nr: 1812566	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

A.Z., Counsel







INTRODUCTION

The Veteran had active military service from September 1977 to September 1981, from June 1982 to June 1988, and from February to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, wherein the RO continued the 10 percent rating in effect for the Veteran's service-connected chronic lumbosacral myositis.

In October 2015, the Board issued a decision which denied entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.  However, the Board vacated that decision in June 2016, and remanded the matter for further development.

The remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.


FINDING OF FACT

Throughout the appeal period, the Veteran's low back disorder was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined range of motion of the thoracolumbar spine was less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the entire thoracolumbar spine.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back disorder have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his low back disability should be rated higher than the currently-assigned disability rating of 10 percent under Diagnostic Code 5237. 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Chronic lumbar sprain is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2017)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin.  A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Private physical therapy records dated in January 2008 show treatment afforded for the Veteran's back.  A diagnosis of degenerative disc disease of the lumbar spine was provided.  An April 2008 discharge summary shows that range of motion testing of the lumbar spine showed flexion to 100 percent, extension to 50 percent, bilateral lateral flexion to 80 percent, and bilateral rotation to 100 percent.  Findings, in degrees, were not provided.  

The report of a February 2009 VA spine examination report shows that the Veteran had no incapacitating episodes of spine disease.  He reported a history of fatigue, decreased motion, stiffness and pain.  He denied weakness and spasm.  He did, however, complain of radiating pain into his right lower extremity.  

Examination showed no lumbar spine ankylosis; bilateral thoracolumbar spasm was not shown to be present.  Neither tenderness nor weakness was documented.  No abnormal spinal curvatures were noted.  Range of motion testing showed flexion to 70 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  Pain was shown on motion testing.  Muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait, and abnormal spinal contour were not present.  The supplied diagnoses were lumbar strain and lumbar spine degenerative disc disease per imaging.  Pain was noted to inhibit activities such as chores and exercise.

A December 2009 private medical record shows that the Veteran was seen in the emergency room for complaints of back strain.  It was noted he would be unable to lift or bend for eight days.  

An April 2010 VA primary care note shows complaints of low back pain, controlled with current medications.  The Veteran was noted to perform stretching exercises regularly, and reported his pain was well controlled by the use of a TENS unit and regular stretching.  Neurological examination was normal.  No paraspinal spasm was present.  Pain on motion testing was reported.  

The report of a December 2011 private MRI (magnetic resonance imaging) testing included a diagnosis of multilevel mild degenerative disc disease, multilevel neural foraminal narrowing and multilevel facet arthropathy.  

Private medical records, dated in February and December 2012, shows that the Veteran received bilateral lumbar spine facet injections with fluoroscopy.  

The report of a January 2013 VA spine examination report shows that the Veteran reported occasional flare-ups, during which regular activities were possible.  At the examination he was not having a flare-up. 

Examination showed no lumbar spine ankylosis; bilateral thoracolumbar spasm was not shown to be present.  Neither tenderness nor weakness was documented.  No abnormal spinal curvatures were noted.  Range of motion testing showed flexion to 90 degrees or greater (with pain at 80 degrees), extension to 15 degrees (with pain at 15 degrees), left lateral flexion to 30 degrees or more (with pain at 30 degrees or more), right lateral flexion to 20 degrees (with pain at 20 degrees), left lateral rotation to 20 degrees (with pain at 20 degrees), and right lateral rotation to 20 degrees (with pain at 20 degrees).  Pain was shown on motion testing.  The Veteran did not show additional loss of range of motion following repetitive use testing.  Neither guarding nor muscle spasm was demonstrated.  Radiculopathy was not present.  No neurological abnormalities or findings related to the lumbar spine were noted on examination.  IVDS was not present.  The Veteran's back disorder was noted not to impact his ability to work.  

Per the Board's June 2016 remand, VA scheduled the Veteran for another examination in February 2017.  However, he failed to report for his examination, and was notified of such in the December 2017 Supplemental Statement of the Case.  He has since not provided good cause for missing his examination, nor requested that he be rescheduled for such.  Accordingly, VA has satisfied its duty to assist the Veteran in this regard. 

The remaining evidence includes VA treatment records that show reports of low back pain, along with private treatment records.  In particular, an April 2016 private treatment note shows that the Veteran's paraspinal musculature was tender to palpation bilaterally in the lower lumbosacral region.  There were no subluxations present; range of motion was "min decreased" with extension and rotation.  Muscle strength testing and tone was within normal limits.  Neurologic testing revealed that the Veteran had sensation intact to light touch in extremities, and gait was normal.  The clinician's assessment noted that he did not have radiculopathy of the lumbar spine.  The same symptoms and assessment were recorded in a May 2016 private treatment note, with the Veteran stating that his lumbar back pain did not radiate.

The evidence indicates that throughout the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not greater than 30 degrees but less than 60 degrees, the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Indeed, the Veteran had full range of motion in the forward flexion during both VA examinations.  At worst, the combined range of motion of the thoracolumbar spine was 165 during the August 2008 VA examination.  Accordingly, a disability rating in excess of 10 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) criteria but a higher rating is not warranted for the Veteran's disability picture.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The August 2008 VA examination report indicates that the Veteran had pain following repetitive motion but there was no additional limitation following 3 repetitions of range of motion testing, and the Veteran denied flare-ups. In the April 2015 VA examination report, the examiner noted that the Veteran did report flare-ups, but was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination were not found to significantly limit functional ability with repeated use over a period of time.  After considering the effects of pain and functional loss, forward flexion was not greater than 30 degrees but less than 60 degrees for the thoracolumbar spine and the combined range of motion of the thoracolumbar spine was not less than 165 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been present.  Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability were also considered but are not warranted.  The April 2015 VA examination report indicates that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems.  Accordingly, a separate rating for neurological symptoms is not applicable.

In sum, the evidence does not show that a disability rating in excess of 10 percent for a low back disorder is warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.

As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 10 percent for chronic lumbosacral myositis is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


